Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1-20 have been examined in this application. This communication is the
first action on the merits. Information Disclosure Statement (IDS) filed on 5/29/2020 is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Publication No. 20190272557 A1 [hereinafter Smith], in view of Yoseph et al., Segmenting Retail Customers with an Enhanced RFM and a Hybrid Regression/Clustering Method, 3-7 Dec. 2018, 2018 International Conference on hereinafter Yoseph]. 
Regarding Claim 1, 
Smith teaches
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: obtaining historical customer-specific information from a first set of data sources; (Smith Par. 21-“As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product based on an expiration date of the product. Specifically, in one or more embodiments, the price management system trains a machine-learning model using product history data for previously available products and customer history data for a plurality of customers associated with a merchant.”;  Par. 37-“ As used herein, the term “customer data” refers to descriptive information of a customer associated with a merchant. Specifically, customer data can include, but is not limited to, purchasing habits (e.g., frequency, recency), price sensitivity (i.e., how heavily a customer is influenced by price), consumption rate, demographic information, family size, family details (e.g., number/age of children), gender, and/or location. As used herein, the term “customer history data” refers to historical customer data associated with a plurality of customers associated with a merchant. As with product history data, the customer history data can refer to global customer history data associated with customers globally (e.g., all customers of the merchant) or to local customer history data associated with customers within a specific region, and separately from customers in another region.”; Par. 121-“The components of the price management system 102 can include software, hardware, or both. For example, the components of the price management system 102 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices (e.g., the computing device(s) 700). When executed by the one or more processors, the computer-executable instructions of the price management system 102 can cause the computing device(s) 700 to perform the dynamic price management methods described herein.”); 
obtaining historical product-specific information from a second set of data sources; (Smith Par. 21-“ As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product based on an expiration date of the product. Specifically, in one or more embodiments, the price management system trains a machine-learning model using product history data for previously available products and customer history data for a plurality of customers associated with a merchant.”; Par. 36-“ As used herein, the term “product data” refers to descriptive information of a product and information associated with sales of the product. In particular, product data can include information that allows the price management system and the merchant to identify the product. For instance, product data can include, but is not limited to, a product category, an expiration date, price information (e.g., current prices of products in the product category, a price history indicating a history of prices for products in the product category), sale/purchase information, inventory data, and location/store information. As used herein, the term “product history data” refers to historical product data associated with previously available products or previously sold products in a product category, including a purchase history for other products in the product category. Additionally, product history data can refer to global product history data associated with products at a plurality of stores of a merchant (e.g., globally across all stores of the merchant) or to local product history data associated with one or more stores in a subset of a plurality of stores of the merchant (e.g., one or more stores within a specific region, and separately from store(s) in another region). As used herein, the term “purchase history” refers to a history of purchases of products in a product category by one or more customers.”)
generating a set of historical customer profiles associated with a set of entities, each historical customer profile comprising a respective subset of the product-specific information, a respective subset of the customer-specific information, and a respective subset of the environmental information (Smith Par. 47- “The price management system 102 can also collect and store additional information about the customers, including personal or demographic information. In one or more embodiments, the price management system 102 collects customer information from the merchant system 118 and/or from one or more additional systems that utilize internet of things (IoT) devices, offline data, store data, third-party data, online behavioral and profile data, or other sources of data about customers to build customer profiles of individual customers or groups of customers for use in customizing discount prices to individual customers or groups of customers. Specifically, by building customer profiles based on the information from various sources, the price management system 102 is able to more accurately identify interests and habits of customers for training and utilizing a machine-learning model, as described in more detail below.”; Par. 125- manages profiles);
obtaining historical sales insights associated with the set of entities, wherein the historical sales insights comprises one or more of: (a) whether each of the set of entities renewed a respective contract; (b) a set of products that each of the set of entities purchased; (c) time between life cycle stages for each of the set of entities; (d) a duration that each of the set of entities remained a customer; (Smith Par. 100- “Additionally, the price management system 102 can use customer data for the customer to determine products that the customer has purchased in the past, including purchase frequency and recency. Alternatively, the price management system 102 can detect customer interest based on the customer viewing a product interface including information about the target product.”; Par 54-57-“ As illustrated, the predicted sales data 206 can be based on the product history data 202 and the customer history data 204. For example, in addition to analyzing features of the particular product, the machine-learning model 200 can also analyze features of a particular customer in generating the predicted sales data 206. For example, the price management system 102 can provide information regarding a product, a sales price, and a customer to the machine-learning model 200. The machine-learning model can analyze features of the produce (including the sales price) and features regarding the customer and predict whether the customer purchased the product at the sales price. Accordingly, by analyzing features and relationships of the product history data 202 and customer history data 204, the machine-learning model 200 can generate predicted sales data 206 for a product corresponding to the product history data 202…. For instance, the machine-learning model 200 can determine the difference between the predicted sales data 206 and the ground truth sales data 208. In one or more embodiments, the price management system 102 determines the difference between the predicted sales data 206 and the ground truth sales data 208 by utilizing a loss function 210. The loss function 210 can compare the predicted sales data 206 and the ground truth sales data 208 and determine a measure of loss (i.e., a measure of difference or error). For instance, the loss function 210 can determine a loss for each predicted sale and the actual sale for a product. Accordingly, the loss function 210 determines whether the predicted sales data 206 is correct.”);
generating a training set comprising the historical customer profiles and the historical sales insights; (Smith Par. 29- “The price management system can also improve flexibility by exploring and utilizing interactions between a variety of different characteristics to determine different discount prices rather than limited, specific rigid categories. For example, the price management system can utilize a machine-learning model (e.g., neural network or regression model) to automatically identify significant features based on combined interaction between product data (e.g., data from merchants indicating inventory, sale history, and expiration dates) and customer data (e.g., data from a user data profile such as demographics and purchasing history). Indeed, the price management system can train a machine-learning model, such as a neural network, to identify the features that most indicate likelihood of a sale of a product at a given price relative to the expiration date of the product. Moreover, the price management system can analyze a variety of flexible data sources to identify these features, including offline data, merchant data, in-store IoT based behavioral data (internet of things behavioral data, such as location or movement of shopping carts, opening/closing of freezer doors, interaction with shelving, etc.), online behavioral and profile data (e.g., current shopping list, shopping propensities, spending habits), or audience segments. The price management system can train the model to recognize features of individual customers and groups of customers that indicate whether the customers are more likely or less likely to purchase products at certain prices over the life of the products.”)
applying a machine learning algorithm to the training set to generate an insight engine; (Smith Par. 52- “As mentioned previously, in one or more embodiments, the price management system trains and utilizes a machine -learning model to dynamically generate discount prices for products to provide to customers based on expiration data. FIG. 2 illustrates training a machine -learning model 200 (specifically, a neural network such as a convolutional neural network) for dynamically generating discount prices for a product over time based on an expiration date of the product. In one or more embodiments, training the machine -learning model 200 includes applying the machine -learning model 200 to product history data 202 (which includes historical information for a plurality of products corresponding to a merchant) and customer history data 204 (which includes historical information for a plurality of customers corresponding to the merchant). For example, the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204. In particular, the one or more repositories can include data collected for sold products, unsold products, and customers of the merchant. Applying the machine -learning model 200 to the product history data 202 and customer history data 204 allows the machine -learning model 200 to more accurately identify characteristics of customers that are more likely to purchase products at specific prices relative to the expiration dates of the products.”)
identifying a target entity for which a predicted sales insight for a particular time period is requested; (Smith Par. 64- “As described above, the price management system 102 trains the machine-learning model 200 to predict whether a product will sell at one or more prices to one or more customers over time based on the remaining shelf life of the product. FIG. 3 illustrates a schematic diagram of determining a discount price for a target product based on the expiration date of the target product in accordance with one or more embodiments. As shown, the price management system 102 can perform an act 302 of identifying product data for a target product and an act 304 of identifying customer data. The price management system 102 can also perform an act 306 of inputting the data to a machine-learning model, acts 308a-308n of generating probabilities of sale at a plurality of different prices, and an act 310 of determining a discount price for the product.”)
generating a target customer profile associated with the target entity, the target customer profile comprising one or more of:(a) customer-specific information, associated with the target entity, obtained from at least one of the first set of data sources; (b) product-specific information, associated with one or more products purchased by the target entity, obtained from at least one of the second set of data sources; (c) environmental information, associated with the particular time period, obtained from at least one of the third set of data sources; (Smith Par. 68- “Furthermore, the price management system 102 can include an act 304 of identifying customer data. In one or more embodiments, the price management system 102 accesses a repository that includes information about customers associated with the merchant. The customer data can include customer data for a specific customer associated with the merchant (i.e., only one customer) for generating discount prices customized to an individual customer. Alternatively, the customer data can include customer data for a plurality of customers (e.g., customers within a specific demographic) for generating discount prices customized to a customer demographic, a particular day part (e.g., customers that visit a store at particular time), or for a particular store location. As mentioned, customer data can include purchasing habits in relation to products of the product category or related product categories (e.g., frequency of purchases, recency of purchases), price sensitivity (e.g., an aggregate score of how heavily a customer is influenced by price or brand, whether the customer uses coupons or offers, whether the customer purchases high end products), consumption rate (e.g., how quickly the customer can consume the product and whether the customer is likely to consume the product prior to the expiration date), demographic information, family size, family details (e.g., number/age of children), gender, and location. Thus, the price management system 102 can use the customer data to determine whether a customer (or group of customers) is likely to purchase a target product at a specific price and with a specific expiration date. The price management system 102 can also use the customer data to build customer profiles that correspond to an individual customer or groups of customers. Customer profiles can also allow the price management system 102 to target customers with related products (e.g., a plurality of products that a customer may use in a recipe).);
applying the insight engine to the target customer profile to determine the predicted sales insight for the particular time period.; (Smith Par. 63-64- “The price management system 102 can use any type of machine -learning techniques capable of predicting sales data for products to provide to one or more customers, including neural networks and/or regression models. For example, the machine -learning model 200 can include, but is not limited to, decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, deep neural networks, fully-connected neural networks, convolutional neural networks, or recurrent neural networks, deep learning, etc. In any case, the price management system 102 uses machine -learning techniques to continually train and update the machine -learning model 200 (or, in other words, to update the trained machine learning model 212) to produce accurate predictions of sales data for a product based on actual sales data for the products.  As described above, the price management system 102 trains the machine -learning model 200 to predict whether a product will sell at one or more prices to one or more customers over time based on the remaining shelf life of the product. FIG. 3 illustrates a schematic diagram of determining a discount price for a target product based on the expiration date of the target product in accordance with one or more embodiments. As shown, the price management system 102 can perform an act 302 of identifying product data for a target product and an act 304 of identifying customer data. The price management system 102 can also perform an act 306 of inputting the data to a machine -learning model, acts 308a-308n of generating probabilities of sale at a plurality of different prices, and an act 310 of determining a discount”; Par. 68-“Thus, the price management system 102 can use the customer data to determine whether a customer (or group of customers) is likely to purchase a target product at a specific price and with a specific expiration date. The price management system 102 can also use the customer data to build customer profiles that correspond to an individual customer or groups of customers. Customer profiles can also allow the price management system 102 to target customers with related products (e.g., a plurality of products that a customer may use in a recipe)”)


obtaining historical environmental information from a third set of data sources; (Yoseph Sect I-“In the fast-changing retail industry, there is a clear need for advanced methods to discover market segments from sales and other data, with market-segmentation empowering retailers to precisely reach consumers with specific needs and wants, by dividing the market into similar and identifiable segments, to focus on individuals with similar preferences, choices, needs and interests [28], [31]. Segmentation evaluates customers as a segment indirectly, rather than individually or directly. It enables retailers to make full use of their limited resources to serve customers effectively as customer sub-groups [12]. Proper mechanisms for treating point-of-sales (POS) events convert ever-increasing transaction data into knowledge [41] “;Dipanjan, Satish, and Goutam [14] defined market segmentation as the process to divide customers into similar or homogeneous groups sharing one or more characteristics such as shopping habits, lifestyle, taste, and food preferences. According to McCarty and Hastak [38] these characteristics, such as demographics, age, location, nationality, gender, interests and spending habits, are relevant to marketing and sales (see Table I for a summary of market segmentation bases). Also, [28] and [29] state that segmentation methods have great importance in empowering retailers to precisely reach a consumer with specific needs. Today, companies look for customer service as a market differentiator, and many companies have started to segment customers for service delivery [39]. There are several both qualitative and quantitative methods for collecting, analyzing and processing data [3]. According to Elby [17], a combination of qualitative and quantitative methods is the best practice in most cases.”)
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of utilizing a modified regression algorithm to investigate the customer purchase curve and gain knowledge from point-of-sales data to help the retailer make informed decisions. (Yoseph Abstract).
Regarding Claim 2, 
Smith in view of Yoseph teach The medium of Claim 1, wherein applying the machine learning algorithm to the training set to generate the insight engine comprises:…
Smith teaches regression modelling and the following feature is expounded upon by Yoseph:
determining a regression function form, wherein the regression function form includes a set of weights applicable to a set of attributes derived from a customer profile (Yoseph Sect II- “Our objective is to design an advanced segmentation method, construct a system utilizing the method and test this system (the artefact) by analyzing the results produced by the system. The idea is to show how the market segmentation process can be improved with a hybrid approach that utilizes both regression and clustering as steps in the analysis of a POS data warehouse. Also to show that with an appropriate design more usable results can be produced. Sect III-“Clustering analysis is one of the most important and prominent market segmentation techniques, and it has long been the dominant and preferred method for market segmentation [49], [28]. For example, [26] combined weighted RFM model into K-Means algorithms to improve customer relationship management. “Sect IV -“Based on the client information, RFM values are assigned. The latest purchase date of the customer R is found from a set of 1095 days (records from 2013 to 2016), a number of transactions during this 1095-day period F comes from totally 11550 transactions, and total amount purchased M comes from the total sales of 1,300,000 KD. The RFM attributes are weighted with category 10. The data is extracted from POS database and fed into a unified, generic POS data warehouse in a common format with consistent definitions for keys and fields.; Sect VI –related text”);
determining an error measurement function, wherein the error measurement function is configured to determine an error between (a) a set of predicted sales insights determined by applying the regression function form having a set of values for the set of weights to the set of historical customer profiles, and (b) the set of historical sales insights; (Yoseph Sect I-“Proper mechanisms for treating point-of-sales (POS) events convert ever-increasing transaction data into knowledge [41]. To take on this challenge, this research develops two of the most popular techniques of market segmentation: Recency Frequency, Monetary (RFM) scores with Customer Lifetime Value (CLV). RFM, Birant [4], distinguishes important customers and their purchase behavior by involving: the customer's most recent purchase (R), the frequency of purchases (F), and spent money (M). These variables and appropriate feature weights calculate an RFM-score that is a key figure of market segmentation. CLV is quite different in that it is a quantitative measurement on the number of sales the customer is expected to commit to a retailer in total time [16]. CLV is paired to RFM to predict the future cash flows attributed to the customer during his or her entire lifetime with the retailer [42].”; Sect IV & Related Text- “Repeats Step 3 until the centers have converged, i.e. do not change. The centroids are now these centers. Convergence criteria are found by minimizing sum of squared error (SSE) measure. For each observation, x the error is the distance to the nearest cluster. To find the SSE, square the errors and then sum them as shown below as shown in equation (9) SSE=∑Ki=1∑x∈Cidist2(mi, x),… After performing each iteration, a convergence inspection which verifies if the difference of the attributes vector of an iteration to the previous iteration is smaller than an acceptable error tolerance, given by parameter.”; “The next step is to apply the modified regression algorithm on each segment separately by using the demographic variables Age, Gender and Nationality. Then the purchase behavior change rate C values are prepared for market segmentation by applying clustering algorithms for every segment. The solution starts with the calculation of the purchase amount slope of the regression algorithm in the time series of the known k and known Mk, purchases at k. The result is m1, the slope of linear regression curve Mk=m0+m1k+εk,(5) where m0 is the intercept and εk is the random parameter. The m1 rate determines the expected value and sign of the change rate C, based on past purchases.”);
determining a particular set of values for the set of weights, in the regression function form, such that the error, determined by the error measurement function, is minimized (Yoseph Sect IV & Related Text-“ Data Transformation Using Rfm Model- Based on the client information, RFM values are assigned. The latest purchase date of the customer R is found from a set of 1095 days (records from 2013 to 2016), a number of transactions during this 1095-day period F comes from totally 11550 transactions, and total amount purchased M comes from the total sales of 1,300,000 KD. The RFM attributes are weighted with category 10. The data is extracted from POS database and fed into a unified, generic POS data warehouse in a common format with consistent definitions for keys and fields; Repeats Step 3 until the centers have converged, i.e. do not change. The centroids are now these centers. Convergence criteria are found by minimizing sum of squared error (SSE) measure. For each observation, x the error is the distance to the nearest cluster. To find the SSE, square the errors and then sum them as shown below as shown in equation (9)  SSE=∑Ki=1∑x∈Cidist2(mi, x),(9)”;
generating the insight engine, wherein the insight engine comprises a regression function that uses the particular set of values for the set of weights in the regression function form (Yoseph Sect IV & Related Text-“ Data Transformation Using Rfm Model- Based on the client information, RFM values are assigned. The latest purchase date of the customer R is found from a set of 1095 days (records from 2013 to 2016), a number of transactions during this 1095-day period F comes from totally 11550 transactions, and total amount purchased M comes from the total sales of 1,300,000 KD. The RFM attributes are weighted with category 10. The data is extracted from POS database and fed into a unified, generic POS data warehouse in a common format with consistent definitions for keys and fields;” Sect V-“ In K-means analysis, the Uncertain segment has the Best positive purchase slope, with a total average purchase slope of (1.78). The positive purchase slope is based on smaller purchases. Young females from the age 20 – 40 and citizens of the GCC region are the biggest customers with negative purchase slope. Customers at high risk of canceling their services or falling to a less beneficial segment are easily identified based on the analysis from the C dataset. The retailer can develop a more targeted retail service model to retain such profitable customers. These valuable insights are derived only from this RFMC method identifying customer purchase trends.”);
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of utilizing a modified regression algorithm to investigate the customer purchase curve and gain 
Regarding Claim 3, 
Smith in view of Yoseph teach The medium of Claim 2, …
Smith teaches regression modelling and the following feature is expounded upon by Yoseph:
wherein the regression function form is associated with one of ordinary least squares regression, linear regression, non-linear regression, logistic regression, stepwise regression, polynomial regression, binomial regression, binary regression, non- parametric regression, multivariate adaptive regression spline, and locally estimated scatterplot smoothing regression. (Yoseph Sect IV- “This study proposes a combination of two analytical data mining steps. For finding C, the change in customer purchase behavior, it uses supervised linear regression method. Then C dataset is then put into the unsupervised clustering algorithm, to split the customers into different groups based on pattern dissimilarities. The variable C should answer a very important question if the customer is at high risk of shifting his or her service to another retailer. One of the most common indicators of high-risk customers is a drop off in purchases and decrease of visits.”)
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of 
Regarding Claim 4, 
Smith in view of Yoseph teach The medium of Claim 2, …
Smith teaches regression modelling and the following feature is expounded upon by Yoseph:
wherein the error measurement function is configured to determine a sum of squared differences between (a) the set of predicted sales insights determined by applying the regression function form having the set of values for the set of weights to the set of historical customer profiles, and (b) the set of historical sales insights. (Yoseph Sect IV & Related Text- “This section presents those data mining techniques used in this study. The analysis process takes four phases. The first phase focuses on the data preprocessing, i.e., data cleansing, feature selection, and data transformation. Regression and clustering algorithms are applied in the second and third phase, respectively. This is enhanced to comprise four different variables, (R, F, M, and C). The variable C is the Customer Change Rate (a trend) that shows the quantity and sign of a change of customer purchase behavior. The modified regression algorithm finds this trend. The output is then fed into the clustering algorithms with RFM data. K-means and EM clustering algorithms are used for the segmentation. At the final phase, the accuracy of these partitions is measured by the cluster quality assessment introduced by Drăghici [15].”; According to [45], the K-means algorithm is partitional, non-hierarchical clustering method and is often considered suitable for large datasets commonly used in marketing. It has been widely used in market segmentation and pattern recognition because of its good performance, simplicity in implementation and fast execution [48]. According to [44], The K-means algorithm steps are: Initializing the position of the clusters using random cluster centers. Assignment step, where each observation is assigned to the cluster with shortest within-cluster sum of square (WCSS). Because the sum of squares is the squared Euclidean distance, this is intuitively the “nearest” mean. K-The Euclidean distance of observation, x in three-dimensional coordinates, such as RFM, to a centroid, c is calculated as d(x,c)=(xr−cr))2+(xf−cf)2+(xm−cm)2,       (7)”)
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of utilizing a modified regression algorithm to investigate the customer purchase curve and gain knowledge from point-of-sales data to help the retailer make informed decisions. (Yoseph Abstract).
Regarding Claim 5, 
Smith in view of Yoseph teach The medium of Claim 1, wherein applying the insight engine to the target customer profile to determine the predicted sales insight for the particular time period comprises: …

identifying the subset of the set of historical customer profiles such that the difference, determined by the difference measure function, is minimized; (Smith Par. 58- “The price management system 102 uses the loss function 210 (e.g., the measure of loss resulting from the loss function 210) to train the machine-learning model 200. In particular, the price management system 102 can utilize the loss function 210 to correct parameters that resulted in incorrect predicted values from the predicted sales data 206. The machine-learning model 200 can use the loss function 210 to modify one or more weights or parameters. Specifically, the machine-learning model 200 modifies one or more weights or parameters within neural network layers (e.g., convolution layers within a convolution neural network) to minimize the loss function 210 and reduce the differences between the predicted sales data 206 and the ground truth sales data 208 for the previously available products. By minimizing the loss function 210, the machine-learning model 200 improves the accuracy of predicting whether a product will sell at a given price point for one or more customers. Additionally, adjusting the machine-learning model 200 based on the loss function 210 results in a trained machine-learning model 212.”)
determining the predicted sales insight based on the subset of the set of historical customer profiles and not based on remaining historical customer profiles of the set of historical customer profiles. (Smith Par. 59-60- “By iteratively predicting sales data, comparing the sales data to ground truth sales data, and modifying internal parameters of the machine-learning model, the price management system 102 can determine significant features and relationships that accurately predict a sale. For example, for a product, the machine-learning model 200 learns features of, or relationships between, the product history data 202 (including the price(s) of the product and the expiration date of the product) and customer history data 204 to generate an accurate prediction of whether the product sold at the price(s). To illustrate, the machine-learning model 200 can learn purchase habits of the customers associated with the merchant to generate a prediction of whether a target product sold at a given price. Thus, for a given customer or customer demographic, the machine-learning model 200 can learn to determine whether the given customer or a customer within the customer demographic is likely to purchase a product at a price in connection with the remaining shelf life of the product. In one or more embodiments, the price management system 102 can also provide a test dataset (e.g., a plurality of products) to allow the price management system 102 to verify the accuracy of the machine-learning model 200. For example, after training the machine-learning model 200 on the product history data 202 and the customer history data 204, the price management system 102 can use the test dataset to verify the accuracy of the model 200 at any time after training the machine-learning model 200.”; Par.61)
Smith teaches regression modelling and the following feature is expounded upon by Yoseph:
determining a count of a subset of the set of historical customer profiles to be used for determining the predicted sales insight; (Yoseph Sect IV & Related Text- “Based on the client information, RFM values are assigned. The latest purchase date of the customer R is found from a set of 1095 days (records from 2013 to 2016), a number of transactions during this 1095-day period F comes from totally 11550 transactions, and total amount purchased M comes from the total sales of 1,300,000 KD. The RFM attributes are weighted with category 10. The data is extracted from POS database and fed into a unified, generic POS data warehouse in a common format with consistent definitions for keys and fields. In this phase, the string variables must be converted to numeric variables.”)
determining a difference measurement function, wherein the difference measurement function is configured to determine a difference between (a) the subset of the set of historical customer profiles and (b) the target customer profile; (Yoseph Sect IV & Related Text- “This study proposes a combination of two analytical data mining steps. For finding C, the change in customer purchase behavior, it uses supervised linear regression method. Then C dataset is then put into the unsupervised clustering algorithm, to split the customers into different groups based on pattern dissimilarities. The variable C should answer a very important question if the customer is at high risk of shifting his or her service to another retailer. One of the most common indicators of high-risk customers is a drop off in purchases and decrease of visits. A major limitation of RFM and market segmentation models is that they ignore behavioral changes of customers during the period of analysis… To capture this change of behavior, we first calculate purchase amounts of all customers in each selected period of analysis. The parameter C for time k is defined as C(k)={pak−pak−1pak−1,pak−1≠11,else},(3) where pak indicates the total amount purchased by a customer at time k, If the data is divided into n+1 analysis periods, n changes are calculated. If the change rate values of the latest analysis periods have the same sign (negative or positive), then the average of these values will be used as the final change rate parameter C for each the customer. Customers changing signs are assigned neutral C=0. The final set consists of positive, negative and neutral change rate values.”)
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of utilizing a modified regression algorithm to investigate the customer purchase curve and gain knowledge from point-of-sales data to help the retailer make informed decisions. (Yoseph Abstract).
Regarding Claim 9
The medium of Claim 1, further storing instructions which cause: determining an actual sales insight for the particular time period for the target entity (Smith Par. 20- “To illustrate, in one or more embodiments, the dynamic price management system (or simply "price management system") analyzes historical data, including historical product expiration data, for products previously available for purchase from a merchant and for customers associated with the merchant to determine correspondences between product details, product expiration data, and customer preferences. The price management system can then determine an expiration date for a target product and utilize a machine-learning model trained using the historical data to generate a prediction of a sale of the target product at a discount price based on the expiration date. In particular, the price management system can dynamically generate, for the target product, probabilities that one or more customers will purchase the target product at various discount prices relative to the expiration date of the target product. Furthermore, based on the generated probabilities, the price management system can provide a digital notification of a discount price to a client device of a customer. Alternatively, the price management system can provide a discount price to a customer via one or more other devices, such as a digital price tag, scanner device, checkout device, or other device capable of providing digital notifications to a customer.”);
incorporating the target customer profile and the actual sales insight into the training set; (Smith Par. 21- “As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product based on an expiration date of the product. Specifically, in one or more embodiments, the price management system trains a machine-learning model using product history data for previously available products and customer history data for a plurality of customers associated with a merchant. The price management system can utilize the machine-learning model (e.g., neural network or regression model) to output sale predictions for a product with a particular expiration date and then train the machine-learning model based on a comparison between the output sale predictions and ground truth sales information.”; Par. 29)
re-applying the machine learning algorithm to the training set to update the insight engine; (Smith Par. 30- “Additionally, the price management system can automatically incorporate up-to-date (e.g., real-time) digital data regarding customers in identifying significant features. For example, as the price management system detects additional product data (including expiration data) and customer data, the price management system can update training of the machine-learning model to identify any additional, or alternative features. Thus, for instance, the price management system can analyze product sales data (indicating a sale or lack thereof) from a merchant for a previous day before generating customized discount prices for a customer. The price management system can implement such improvements among different products, among different stores, and even among different merchants. Accordingly, the price management system can not only automatically identify significant features for developing pricing models and generating customized discount prices for individual customers (or groups of customers, which can save on processing power/time), but can automatically modify which features the system determines to be significant (in real-time) base on additional product data.”; Par. 61-“ Furthermore, as the price management system 102 generates predictions for sales of products still available and receives corresponding actual sales (e.g., as described in relation to FIG. 3), the price management system can continuously update (e.g., fine tune) the machine-learning model 200. For instance, the price management system 102 can generate predictions for products at various discount prices for one or more merchant locations and for one or more customers based on product data for the products and customer data for the customer(s). The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function 210, and thus update the machine-learning model 200 itself.”)
Regarding Claim 10
The medium of Claim 9, further storing instructions which cause: prior to incorporating the target customer profile and the actual sales insight into the training set: updating the target customer profile with new information, (Smith Par. 30- “Additionally, the price management system can automatically incorporate up-to-date (e.g., real-time) digital data regarding customers in identifying significant features. For example, as the price management system detects additional product data (including expiration data) and customer data, the price management system can update training of the machine-learning model to identify any additional, or alternative features.”; Par. 95);
such that the target customer profile comprises two or more of:(a) the customer-specific information, associated with the target entity, obtained from the at least one of the first set of data sources; (b) the product-specific information, associated with the one or more products purchased by the target entity, obtained from the at least one of the second set of data sources; (c) the environmental information, associated with the particular time period, obtained from the at least one of the third set of data sources.; Additionally, the price management system can automatically incorporate up-to-date (e.g., real-time) digital data regarding customers in identifying significant features. For example, as the price management system detects additional product data (including expiration data) and customer data, the price management system can update training of the machine-learning model to identify any additional, or alternative features. Thus, for instance, the price management system can analyze product sales data (indicating a sale or lack thereof) from a merchant for a previous day before generating customized discount prices for a customer. The price management system can implement such improvements among different products, among different stores, and even among different merchants. Accordingly, the price management system can not only automatically identify significant features for developing pricing models and generating customized discount prices for individual customers (or groups of customers, which can save on processing power/time), but can automatically modify which features the system determines to be significant (in real-time) base on additional product data.; Furthermore, the price management system also improves flexibility by providing discount prices for products to client devices of customers in real-time (e.g., through a mobile app in response to detecting the customer's interest in the products). For instance, as mentioned above, the price management system can detect a customer's interest based on location data from the customer's client device (e.g., a location within a store relative to a product). Thus, the price management system can provide customized discount prices to a customer when they are most relevant to the customer.)

The medium of Claim 1, further storing instructions which cause: updating the target customer profile with new information, such that the target customer profile comprises two or more of:(a) the customer-specific information, associated with the target entity, obtained from the at least one of the first set of data sources; (b) the product-specific information, associated with the one or more products purchased by the target entity, obtained from the at least one of the second set of data sources; (c) the environmental information, associated with the particular time period, obtained from the at least one of the third set of data sources; (Smith Par. 30-31- “Additionally, the price management system can automatically incorporate up-to-date (e.g., real-time) digital data regarding customers in identifying significant features. For example, as the price management system detects additional product data (including expiration data) and customer data, the price management system can update training of the machine-learning model to identify any additional, or alternative features. Thus, for instance, the price management system can analyze product sales data (indicating a sale or lack thereof) from a merchant for a previous day before generating customized discount prices for a customer. The price management system can implement such improvements among different products, among different stores, and even among different merchants. Accordingly, the price management system can not only automatically identify significant features for developing pricing models and generating customized discount prices for individual customers (or groups of customers, which can save on processing power/time), but can automatically modify which features the system determines to be significant (in real-time) base on additional product data.; Furthermore, the price management system also improves flexibility by providing discount prices for products to client devices of customers in real-time (e.g., through a mobile app in response to detecting the customer's interest in the products). For instance, as mentioned above, the price management system can detect a customer's interest based on location data from the customer's client device (e.g., a location within a store relative to a product). Thus, the price management system can provide customized discount prices to a customer when they are most relevant to the customer.; Par. 95)
re-applying the insight engine to the target customer profile to update the predicted sales insight for the particular time period ( Smith Par. 95-“ In one or more embodiments, the price management system 102 can update a pricing model for a target product in response to receiving additional product data or customer data. For instance, if a customer's purchase habits change during the duration of the pricing model (e.g., prior to the expiration date of the target product), the price management system 102 can input the new customer data into the machine-learning model to update the probabilities and select new discount price(s), if applicable. Similarly, if the product data changes (e.g., available inventory, trends related to the product category or similar product categories), the price management system 102 can use the new product data to update the probabilities and discount price(s).”).
Regarding Claim 12, 
The medium of Claim 1, wherein the target customer profile comprises the customer-specific information, and the customer-specific information comprises one or more of: a current contract term associated with the target entity; a current life cycle stage associated with the target entity; a current set of subscribed products associated with the target entity; product usage of at least one of the current set of subscribed products associated with the target entity; outstanding bugs of the at least one of the current set of subscribed products raised by the target entity; a current customer age of the target entity. (Smith Par. 23- “In one or more embodiments, the price management system generates a customized discount price specific to a given customer based on expiration data of one or more products (e.g., a discount price for the customer optimized to the remaining shelf life reflected by the expiration date). Specifically, the price management system can use customer data for the given customer as input to the trained machine-learning model to create a customized price that targets the specific customer in light of expiration data for a particular product. For example, the price management system can use information about the customer's past purchasing habits and other features of the customer's habits or demographics to determine a tailored pricing model for the customer based on a product expiration date. The tailored pricing model allows the price management system to generate discount prices for the customer over time based on the remaining shelf life and the customer's characteristics, purchasing habits, and interests. Likewise, the price management system can use customer data for other customers to determine different tailored pricing models for the other customers in light of expiration data for various products.”)
Regarding Claim 13, 
The medium of Claim 1, wherein the target customer profile comprises the product-specific information, and the product-specific information comprises one or more of: a first score representing a relative product functionality of a subscribed product associated with the target entity; a second score representing a relative system performance of the subscribed product associated with the target entity; a third score representing a relative pricing of the subscribed product associated with the target entity. (Smith Par. 22- “Also, as mentioned, the price management system can utilize the trained machine-learning model to generate probabilities of a customer purchasing a target product with an expiration date at a specific price. In particular, in one or more embodiments, the price management system identifies product data for a target product (e.g., an expiration date of the target product and other features of the target product) and provides the product data as input to the trained machine-learning model. Additionally, in one or more embodiments, the price management system identifies customer data for a customer associated with the merchant and provides the customer data as input to the trained model. The price management system can then use the trained machine-learning model to generate probabilities indicating whether the customer is likely to purchase the product at a plurality of possible discount prices in light of the expiration date and then determine a discount price for the customer based on the probabilities.”; Par. 68-69-“… Also, as mentioned, the price management system can utilize the trained machine-learning model to generate probabilities of a customer purchasing a target product with an expiration date at a specific price. In particular, in one or more embodiments, the price management system identifies product data for a target product (e.g., an expiration date of the target product and other features of the target product) and provides the product data as input to the trained machine-learning model. Additionally, in one or more embodiments, the price management system identifies customer data for a customer associated with the merchant and provides the customer data as input to the trained model. The price management system can then use the trained machine-learning model to generate probabilities indicating whether the customer is likely to purchase the product at a plurality of possible discount prices in light of the expiration date and then determine a discount price for the customer based on the probabilities.”)
Regarding Claim 14, 
The medium of Claim 13, wherein the relative system performance of the subscribed product is determined by comparing performance levels achieved while executing a benchmark test on the subscribed product and one or more similar products. (Smith Par. 59-60- “By iteratively predicting sales data, comparing the sales data to ground truth sales data, and modifying internal parameters of the machine-learning model, the price management system 102 can determine significant features and relationships that accurately predict a sale. For example, for a product, the machine-learning model 200 learns features of, or relationships between, the product history data 202 (including the price(s) of the product and the expiration date of the product) and customer history data 204 to generate an accurate prediction of whether the product sold at the price(s). To illustrate, the machine-learning model 200 can learn purchase habits of the customers associated with the merchant to generate a prediction of whether a target product sold at a given price. Thus, for a given customer or customer demographic, the machine-learning model 200 can learn to determine whether the given customer or a customer within the customer demographic is likely to purchase a product at a price in connection with the remaining shelf life of the product.; In one or more embodiments, the price management system 102 can also provide a test dataset (e.g., a plurality of products) to allow the price management system 102 to verify the accuracy of the machine-learning model 200. For example, after training the machine-learning model 200 on the product history data 202 and the customer history data 204, the price management system 102 can use the test dataset to verify the accuracy of the model 200 at any time after training the machine-learning model 200. 
Regarding Claim 17,
Smith in view of Yoseph teach the medium of claim 1.
Smith teaches regression modeling and the feature is expounded upon by Yoseph:
wherein the predicted sales insight comprises one or more of: a renewal probability; a set of one or more predicted cross-sell products; a predicted duration between life cycle stages; a predicted customer age. (Yoseph Sect IV- “The rest of the data preprocessing phase handle noisy data, missing values and makes attributes reduction and transformation. In this step, the data must be transformed into an appropriate format, to make the discovery of patterns easier. Continuous customer-related attributes are encoded by decreasing the original values into a small number of value ranges. The age of the customer was encoded into six categories…. The next step is to apply the modified regression algorithm on each segment separately by using the demographic variables Age, Gender and Nationality. Then the purchase behavior change rate C values are prepared for market segmentation by applying clustering algorithms for every segment.”)
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the 

Regarding Claim 19, 
Smith teaches
A system, comprising: one or more devices including one or more hardware processors; and the system being configured to perform operations comprising: obtaining historical customer-specific information from a first set of data sources; (Smith Par. 21-“ As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product based on an expiration date of the product. Specifically, in one or more embodiments, the price management system trains a machine-learning model using product history data for previously available products and customer history data for a plurality of customers associated with a merchant.”;  Par. 37-“ As used herein, the term “customer data” refers to descriptive information of a customer associated with a merchant. Specifically, customer data can include, but is not limited to, purchasing habits (e.g., frequency, recency), price sensitivity (i.e., how heavily a customer is influenced by price), consumption rate, demographic information, family size, family details (e.g., number/age of children), gender, and/or location. As used herein, the term “customer history data” refers to historical customer data associated with a plurality of customers associated with a merchant. As with product history data, the customer history data can refer to global customer history data associated with customers globally (e.g., all customers of the merchant) or to local customer history data associated with customers within a specific region, and separately from customers in another region.”; Par. 121-“The components of the price management system 102 can include software, hardware, or both. For example, the components of the price management system 102 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices (e.g., the computing device(s) 700). When executed by the one or more processors, the computer-executable instructions of the price management system 102 can cause the computing device(s) 700 to perform the dynamic price management methods described herein.”); 
obtaining historical product-specific information from a second set of data sources; (Smith Par. 21-“ As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product based on an expiration date of the product. Specifically, in one or more embodiments, the price management system trains a machine-learning model using product history data for previously available products and customer history data for a plurality of customers associated with a merchant.”; Par. 36-“ As used herein, the term “product data” refers to descriptive information of a product and information associated with sales of the product. In particular, product data can include information that allows the price management system and the merchant to identify the product. For instance, product data can include, but is not limited to, a product category, an expiration date, price information (e.g., current prices of products in the product category, a price history indicating a history of prices for products in the product category), sale/purchase information, inventory data, and location/store information. As used herein, the term “product history data” refers to historical product data associated with previously available products or previously sold products in a product category, including a purchase history for other products in the product category. Additionally, product history data can refer to global product history data associated with products at a plurality of stores of a merchant (e.g., globally across all stores of the merchant) or to local product history data associated with one or more stores in a subset of a plurality of stores of the merchant (e.g., one or more stores within a specific region, and separately from store(s) in another region). As used herein, the term “purchase history” refers to a history of purchases of products in a product category by one or more customers.”)
generating a set of historical customer profiles associated with a set of entities, each historical customer profile comprising a respective subset of the product-specific information, a respective subset of the customer-specific information, and a respective subset of the environmental information (Smith Par. 47- “The price management system 102 can also collect and store additional information about the customers, including personal or demographic information. In one or more embodiments, the price management system 102 collects customer information from the merchant system 118 and/or from one or more additional systems that utilize internet of things (IoT) devices, offline data, store data, third-party data, online behavioral and profile data, or other sources of data about customers to build customer profiles of individual customers or groups of customers for use in customizing discount prices to individual customers or groups of customers. Specifically, by building customer profiles based on the information from various sources, the price management system 102 is able to more accurately identify interests and habits of customers for training and utilizing a machine-learning model, as described in more detail below.”; Par. 125- manages profiles);
obtaining historical sales insights associated with the set of entities, wherein the historical sales insights comprises one or more of: (a) whether each of the set of entities renewed a respective contract; (b) a set of products that each of the set of entities purchased; (c) time between life cycle stages for each of the set of entities; (d) a duration that each of the set of entities remained a customer; (Smith Par. 100- “Additionally, the price management system 102 can use customer data for the customer to determine products that the customer has purchased in the past, including purchase frequency and recency. Alternatively, the price management system 102 can detect customer interest based on the customer viewing a product interface including information about the target product.”; Par 54-57-“ As illustrated, the predicted sales data 206 can be based on the product history data 202 and the customer history data 204. For example, in addition to analyzing features of the particular product, the machine-learning model 200 can also analyze features of a particular customer in generating the predicted sales data 206. For example, the price management system 102 can provide information regarding a product, a sales price, and a customer to the machine-learning model 200. The machine-learning model can analyze features of the produce (including the sales price) and features regarding the customer and predict whether the customer purchased the product at the sales price. Accordingly, by analyzing features and relationships of the product history data 202 and customer history data 204, the machine-learning model 200 can generate predicted sales data 206 for a product corresponding to the product history data 202…. For instance, the machine-learning model 200 can determine the difference between the predicted sales data 206 and the ground truth sales data 208. In one or more embodiments, the price management system 102 determines the difference between the predicted sales data 206 and the ground truth sales data 208 by utilizing a loss function 210. The loss function 210 can compare the predicted sales data 206 and the ground truth sales data 208 and determine a measure of loss (i.e., a measure of difference or error). For instance, the loss function 210 can determine a loss for each predicted sale and the actual sale for a product. Accordingly, the loss function 210 determines whether the predicted sales data 206 is correct.”);
generating a training set comprising the historical customer profiles and the historical sales insights; (Smith Par. 29- “The price management system can also improve flexibility by exploring and utilizing interactions between a variety of different characteristics to determine different discount prices rather than limited, specific rigid categories. For example, the price management system can utilize a machine-learning model (e.g., neural network or regression model) to automatically identify significant features based on combined interaction between product data (e.g., data from merchants indicating inventory, sale history, and expiration dates) and customer data (e.g., data from a user data profile such as demographics and purchasing history). Indeed, the price management system can train a machine-learning model, such as a neural network, to identify the features that most indicate likelihood of a sale of a product at a given price relative to the expiration date of the product. Moreover, the price management system can analyze a variety of flexible data sources to identify these features, including offline data, merchant data, in-store IoT based behavioral data (internet of things behavioral data, such as location or movement of shopping carts, opening/closing of freezer doors, interaction with shelving, etc.), online behavioral and profile data (e.g., current shopping list, shopping propensities, spending habits), or audience segments. The price management system can train the model to recognize features of individual customers and groups of customers that indicate whether the customers are more likely or less likely to purchase products at certain prices over the life of the products.”)
applying a machine learning algorithm to the training set to generate an insight engine; (Smith Par. 52- “As mentioned previously, in one or more embodiments, the price management system trains and utilizes a machine -learning model to dynamically generate discount prices for products to provide to customers based on expiration data. FIG. 2 illustrates training a machine -learning model 200 (specifically, a neural network such as a convolutional neural network) for dynamically generating discount prices for a product over time based on an expiration date of the product. In one or more embodiments, training the machine -learning model 200 includes applying the machine -learning model 200 to product history data 202 (which includes historical information for a plurality of products corresponding to a merchant) and customer history data 204 (which includes historical information for a plurality of customers corresponding to the merchant). For example, the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204. In particular, the one or more repositories can include data collected for sold products, unsold products, and customers of the merchant. Applying the machine -learning model 200 to the product history data 202 and customer history data 204 allows the machine -learning model 200 to more accurately identify characteristics of customers that are more likely to purchase products at specific prices relative to the expiration dates of the products.”)
identifying a target entity for which a predicted sales insight for a particular time period is requested; (Smith Par. 64- “As described above, the price management system 102 trains the machine-learning model 200 to predict whether a product will sell at one or more prices to one or more customers over time based on the remaining shelf life of the product. FIG. 3 illustrates a schematic diagram of determining a discount price for a target product based on the expiration date of the target product in accordance with one or more embodiments. As shown, the price management system 102 can perform an act 302 of identifying product data for a target product and an act 304 of identifying customer data. The price management system 102 can also perform an act 306 of inputting the data to a machine-learning model, acts 308a-308n of generating probabilities of sale at a plurality of different prices, and an act 310 of determining a discount price for the product.”)
generating a target customer profile associated with the target entity, the target customer profile comprising one or more of:(a) customer-specific information, associated with the target entity, obtained from at least one of the first set of data sources; (b) product-specific information, associated with one or more products purchased by the target entity, obtained from at least one of the second set of data sources; (c) environmental information, associated with the particular time period, obtained from at least one of the third set of data sources; (Smith Par. 68- “Furthermore, the price management system 102 can include an act 304 of identifying customer data. In one or more embodiments, the price management system 102 accesses a repository that includes information about customers associated with the merchant. The customer data can include customer data for a specific customer associated with the merchant (i.e., only one customer) for generating discount prices customized to an individual customer. Alternatively, the customer data can include customer data for a plurality of customers (e.g., customers within a specific demographic) for generating discount prices customized to a customer demographic, a particular day part (e.g., customers that visit a store at particular time), or for a particular store location. As mentioned, customer data can include purchasing habits in relation to products of the product category or related product categories (e.g., frequency of purchases, recency of purchases), price sensitivity (e.g., an aggregate score of how heavily a customer is influenced by price or brand, whether the customer uses coupons or offers, whether the customer purchases high end products), consumption rate (e.g., how quickly the customer can consume the product and whether the customer is likely to consume the product prior to the expiration date), demographic information, family size, family details (e.g., number/age of children), gender, and location. Thus, the price management system 102 can use the customer data to determine whether a customer (or group of customers) is likely to purchase a target product at a specific price and with a specific expiration date. The price management system 102 can also use the customer data to build customer profiles that correspond to an individual customer or groups of customers. Customer profiles can also allow the price management system 102 to target customers with related products (e.g., a plurality of products that a customer may use in a recipe).);
applying the insight engine to the target customer profile to determine the predicted sales insight for the particular time period.; (Smith Par. 63-64- “The price management system 102 can use any type of machine -learning techniques capable of predicting sales data for products to provide to one or more customers, including neural networks and/or regression models. For example, the machine -learning model 200 can include, but is not limited to, decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, deep neural networks, fully-connected neural networks, convolutional neural networks, or recurrent neural networks, deep learning, etc. In any case, the price management system 102 uses machine -learning techniques to continually train and update the machine -learning model 200 (or, in other words, to update the trained machine learning model 212) to produce accurate predictions of sales data for a product based on actual sales data for the products.  As described above, the price management system 102 trains the machine -learning model 200 to predict whether a product will sell at one or more prices to one or more customers over time based on the remaining shelf life of the product. FIG. 3 illustrates a schematic diagram of determining a discount price for a target product based on the expiration date of the target product in accordance with one or more embodiments. As shown, the price management system 102 can perform an act 302 of identifying product data for a target product and an act 304 of identifying customer data. The price management system 102 can also perform an act 306 of inputting the data to a machine -learning model, acts 308a-308n of generating probabilities of sale at a plurality of different prices, and an act 310 of determining a discount”; Par. 68-“ Thus, the price management system 102 can use the customer data to determine whether a customer (or group of customers) is likely to purchase a target product at a specific price and with a specific expiration date. The price management system 102 can also use the customer data to build customer profiles that correspond to an individual customer or groups of customers. Customer profiles can also allow the price management system 102 to target customers with related products (e.g., a plurality of products that a customer may use in a recipe)”)
Smith teaches insight analysis on from multiple customer and product date and the feature is expounded upon by the teaching of Yoseph:

obtaining historical environmental information from a third set of data sources; (Yoseph Sect I-“In the fast-changing retail industry, there is a clear need for advanced methods to discover market segments from sales and other data, with market-segmentation empowering retailers to precisely reach consumers with specific needs and wants, by dividing the market into similar and identifiable segments, to focus on individuals with similar preferences, choices, needs and interests [28], [31]. Segmentation evaluates customers as a segment indirectly, rather than individually or directly. It enables retailers to make full use of their limited resources to serve customers effectively as customer sub-groups [12]. Proper mechanisms for treating point-of-sales (POS) events convert ever-increasing transaction data into knowledge [41] “;Dipanjan, Satish, and Goutam [14] defined market segmentation as the process to divide customers into similar or homogeneous groups sharing one or more characteristics such as shopping habits, lifestyle, taste, and food preferences. According to McCarty and Hastak [38] these characteristics, such as demographics, age, location, nationality, gender, interests and spending habits, are relevant to marketing and sales (see Table I for a summary of market segmentation bases). Also, [28] and [29] state that segmentation methods have great importance in empowering retailers to precisely reach a consumer with specific needs. Today, companies look for customer service as a market differentiator, and many companies have started to segment customers for service delivery [39]. There are several both qualitative and quantitative methods for collecting, analyzing and processing data [3]. According to Elby [17], a combination of qualitative and quantitative methods is the best practice in most cases.”)
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of utilizing a modified regression algorithm to investigate the customer purchase curve and gain knowledge from point-of-sales data to help the retailer make informed decisions. (Yoseph Abstract).
Regarding Claim 20, 
Smith teaches
A method comprising: obtaining historical customer-specific information from a first set of data sources; (Smith Par. 21-“ As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product based on an expiration date of the product. Specifically, in one or more embodiments, the price management system trains a machine-learning model using product history data for previously available products and customer history data for a plurality of customers associated with a merchant.”;  Par. 37-“ As used herein, the term “customer data” refers to descriptive information of a customer associated with a merchant. Specifically, customer data can include, but is not limited to, purchasing habits (e.g., frequency, recency), price sensitivity (i.e., how heavily a customer is influenced by price), consumption rate, demographic information, family size, family details (e.g., number/age of children), gender, and/or location. As used herein, the term “customer history data” refers to historical customer data associated with a plurality of customers associated with a merchant. As with product history data, the customer history data can refer to global customer history data associated with customers globally (e.g., all customers of the merchant) or to local customer history data associated with customers within a specific region, and separately from customers in another region.”; Par. 121-“The components of the price management system 102 can include software, hardware, or both. For example, the components of the price management system 102 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices (e.g., the computing device(s) 700). When executed by the one or more processors, the computer-executable instructions of the price management system 102 can cause the computing device(s) 700 to perform the dynamic price management methods described herein.”); 
obtaining historical product-specific information from a second set of data sources; (Smith Par. 21-“ As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product based on an expiration date of the product. Specifically, in one or more embodiments, the price management system trains a machine-learning model using product history data for previously available products and customer history data for a plurality of customers associated with a merchant.”; Par. 36-“ As used herein, the term “product data” refers to descriptive information of a product and information associated with sales of the product. In particular, product data can include information that allows the price management system and the merchant to identify the product. For instance, product data can include, but is not limited to, a product category, an expiration date, price information (e.g., current prices of products in the product category, a price history indicating a history of prices for products in the product category), sale/purchase information, inventory data, and location/store information. As used herein, the term “product history data” refers to historical product data associated with previously available products or previously sold products in a product category, including a purchase history for other products in the product category. Additionally, product history data can refer to global product history data associated with products at a plurality of stores of a merchant (e.g., globally across all stores of the merchant) or to local product history data associated with one or more stores in a subset of a plurality of stores of the merchant (e.g., one or more stores within a specific region, and separately from store(s) in another region). As used herein, the term “purchase history” refers to a history of purchases of products in a product category by one or more customers.”)
generating a set of historical customer profiles associated with a set of entities, each historical customer profile comprising a respective subset of the product-specific information, a respective subset of the customer-specific information, and a respective subset of the environmental information (Smith Par. 47- “The price management system 102 can also collect and store additional information about the customers, including personal or demographic information. In one or more embodiments, the price management system 102 collects customer information from the merchant system 118 and/or from one or more additional systems that utilize internet of things (IoT) devices, offline data, store data, third-party data, online behavioral and profile data, or other sources of data about customers to build customer profiles of individual customers or groups of customers for use in customizing discount prices to individual customers or groups of customers. Specifically, by building customer profiles based on the information from various sources, the price management system 102 is able to more accurately identify interests and habits of customers for training and utilizing a machine-learning model, as described in more detail below.”; Par. 125- manages profiles);
obtaining historical sales insights associated with the set of entities, wherein the historical sales insights comprises one or more of: (a) whether each of the set of entities renewed a respective contract; (b) a set of products that each of the set of entities purchased; (c) time between life cycle stages for each of the set of entities; (d) a duration that each of the set of entities remained a customer; (Smith Par. 100- “Additionally, the price management system 102 can use customer data for the customer to determine products that the customer has purchased in the past, including purchase frequency and recency. Alternatively, the price management system 102 can detect customer interest based on the customer viewing a product interface including information about the target product.”; Par 54-57-“ As illustrated, the predicted sales data 206 can be based on the product history data 202 and the customer history data 204. For example, in addition to analyzing features of the particular product, the machine-learning model 200 can also analyze features of a particular customer in generating the predicted sales data 206. For example, the price management system 102 can provide information regarding a product, a sales price, and a customer to the machine-learning model 200. The machine-learning model can analyze features of the produce (including the sales price) and features regarding the customer and predict whether the customer purchased the product at the sales price. Accordingly, by analyzing features and relationships of the product history data 202 and customer history data 204, the machine-learning model 200 can generate predicted sales data 206 for a product corresponding to the product history data 202…. For instance, the machine-learning model 200 can determine the difference between the predicted sales data 206 and the ground truth sales data 208. In one or more embodiments, the price management system 102 determines the difference between the predicted sales data 206 and the ground truth sales data 208 by utilizing a loss function 210. The loss function 210 can compare the predicted sales data 206 and the ground truth sales data 208 and determine a measure of loss (i.e., a measure of difference or error). For instance, the loss function 210 can determine a loss for each predicted sale and the actual sale for a product. Accordingly, the loss function 210 determines whether the predicted sales data 206 is correct.”);
generating a training set comprising the historical customer profiles and the historical sales insights; (Smith Par. 29- “The price management system can also improve flexibility by exploring and utilizing interactions between a variety of different characteristics to determine different discount prices rather than limited, specific rigid categories. For example, the price management system can utilize a machine-learning model (e.g., neural network or regression model) to automatically identify significant features based on combined interaction between product data (e.g., data from merchants indicating inventory, sale history, and expiration dates) and customer data (e.g., data from a user data profile such as demographics and purchasing history). Indeed, the price management system can train a machine-learning model, such as a neural network, to identify the features that most indicate likelihood of a sale of a product at a given price relative to the expiration date of the product. Moreover, the price management system can analyze a variety of flexible data sources to identify these features, including offline data, merchant data, in-store IoT based behavioral data (internet of things behavioral data, such as location or movement of shopping carts, opening/closing of freezer doors, interaction with shelving, etc.), online behavioral and profile data (e.g., current shopping list, shopping propensities, spending habits), or audience segments. The price management system can train the model to recognize features of individual customers and groups of customers that indicate whether the customers are more likely or less likely to purchase products at certain prices over the life of the products.”)
applying a machine learning algorithm to the training set to generate an insight engine; (Smith Par. 52- “As mentioned previously, in one or more embodiments, the price management system trains and utilizes a machine -learning model to dynamically generate discount prices for products to provide to customers based on expiration data. FIG. 2 illustrates training a machine -learning model 200 (specifically, a neural network such as a convolutional neural network) for dynamically generating discount prices for a product over time based on an expiration date of the product. In one or more embodiments, training the machine -learning model 200 includes applying the machine -learning model 200 to product history data 202 (which includes historical information for a plurality of products corresponding to a merchant) and customer history data 204 (which includes historical information for a plurality of customers corresponding to the merchant). For example, the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204. In particular, the one or more repositories can include data collected for sold products, unsold products, and customers of the merchant. Applying the machine -learning model 200 to the product history data 202 and customer history data 204 allows the machine -learning model 200 to more accurately identify characteristics of customers that are more likely to purchase products at specific prices relative to the expiration dates of the products.”)
identifying a target entity for which a predicted sales insight for a particular time period is requested; (Smith Par. 64- “As described above, the price management system 102 trains the machine-learning model 200 to predict whether a product will sell at one or more prices to one or more customers over time based on the remaining shelf life of the product. FIG. 3 illustrates a schematic diagram of determining a discount price for a target product based on the expiration date of the target product in accordance with one or more embodiments. As shown, the price management system 102 can perform an act 302 of identifying product data for a target product and an act 304 of identifying customer data. The price management system 102 can also perform an act 306 of inputting the data to a machine-learning model, acts 308a-308n of generating probabilities of sale at a plurality of different prices, and an act 310 of determining a discount price for the product.”)
generating a target customer profile associated with the target entity, the target customer profile comprising one or more of:(a) customer-specific information, associated with the target entity, obtained from at least one of the first set of data sources; (b) product-specific information, associated with one or more products purchased by the target entity, obtained from at least one of the second set of data sources; (c) environmental information, associated with the particular time period, obtained from at least one of the third set of data sources; (Smith Par. 68- “Furthermore, the price management system 102 can include an act 304 of identifying customer data. In one or more embodiments, the price management system 102 accesses a repository that includes information about customers associated with the merchant. The customer data can include customer data for a specific customer associated with the merchant (i.e., only one customer) for generating discount prices customized to an individual customer. Alternatively, the customer data can include customer data for a plurality of customers (e.g., customers within a specific demographic) for generating discount prices customized to a customer demographic, a particular day part (e.g., customers that visit a store at particular time), or for a particular store location. As mentioned, customer data can include purchasing habits in relation to products of the product category or related product categories (e.g., frequency of purchases, recency of purchases), price sensitivity (e.g., an aggregate score of how heavily a customer is influenced by price or brand, whether the customer uses coupons or offers, whether the customer purchases high end products), consumption rate (e.g., how quickly the customer can consume the product and whether the customer is likely to consume the product prior to the expiration date), demographic information, family size, family details (e.g., number/age of children), gender, and location. Thus, the price management system 102 can use the customer data to determine whether a customer (or group of customers) is likely to purchase a target product at a specific price and with a specific expiration date. The price management system 102 can also use the customer data to build customer profiles that correspond to an individual customer or groups of customers. Customer profiles can also allow the price management system 102 to target customers with related products (e.g., a plurality of products that a customer may use in a recipe).);
applying the insight engine to the target customer profile to determine the predicted sales insight for the particular time period.; (Smith Par. 63-64- “The price management system 102 can use any type of machine -learning techniques capable of predicting sales data for products to provide to one or more customers, including neural networks and/or regression models. For example, the machine -learning model 200 can include, but is not limited to, decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, deep neural networks, fully-connected neural networks, convolutional neural networks, or recurrent neural networks, deep learning, etc. In any case, the price management system 102 uses machine -learning techniques to continually train and update the machine -learning model 200 (or, in other words, to update the trained machine learning model 212) to produce accurate predictions of sales data for a product based on actual sales data for the products.  As described above, the price management system 102 trains the machine -learning model 200 to predict whether a product will sell at one or more prices to one or more customers over time based on the remaining shelf life of the product. FIG. 3 illustrates a schematic diagram of determining a discount price for a target product based on the expiration date of the target product in accordance with one or more embodiments. As shown, the price management system 102 can perform an act 302 of identifying product data for a target product and an act 304 of identifying customer data. The price management system 102 can also perform an act 306 of inputting the data to a machine -learning model, acts 308a-308n of generating probabilities of sale at a plurality of different prices, and an act 310 of determining a discount”; Par. 68-“ Thus, the price management system 102 can use the customer data to determine whether a customer (or group of customers) is likely to purchase a target product at a specific price and with a specific expiration date. The price management system 102 can also use the customer data to build customer profiles that correspond to an individual customer or groups of customers. Customer profiles can also allow the price management system 102 to target customers with related products (e.g., a plurality of products that a customer may use in a recipe)”)
Smith teaches insight analysis on from multiple customer and product date and the feature is expounded upon by the teaching of Yoseph:

obtaining historical environmental information from a third set of data sources; (Yoseph Sect I-“In the fast-changing retail industry, there is a clear need for advanced methods to discover market segments from sales and other data, with market-segmentation empowering retailers to precisely reach consumers with specific needs and wants, by dividing the market into similar and identifiable segments, to focus on individuals with similar preferences, choices, needs and interests [28], [31]. Segmentation evaluates customers as a segment indirectly, rather than individually or directly. It enables retailers to make full use of their limited resources to serve customers effectively as customer sub-groups [12]. Proper mechanisms for treating point-of-sales (POS) events convert ever-increasing transaction data into knowledge [41] “;Dipanjan, Satish, and Goutam [14] defined market segmentation as the process to divide customers into similar or homogeneous groups sharing one or more characteristics such as shopping habits, lifestyle, taste, and food preferences. According to McCarty and Hastak [38] these characteristics, such as demographics, age, location, nationality, gender, interests and spending habits, are relevant to marketing and sales (see Table I for a summary of market segmentation bases). Also, [28] and [29] state that segmentation methods have great importance in empowering retailers to precisely reach a consumer with specific needs. Today, companies look for customer service as a market differentiator, and many companies have started to segment customers for service delivery [39]. There are several both qualitative and quantitative methods for collecting, analyzing and processing data [3]. According to Elby [17], a combination of qualitative and quantitative methods is the best practice in most cases.”)
Smith and Yoseph are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith, as taught by Yoseph, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of utilizing a modified regression algorithm to investigate the customer purchase curve and gain knowledge from point-of-sales data to help the retailer make informed decisions. (Yoseph Abstract).
Claims 6-7  are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Publication No. 20190272557 A1 [hereinafter Smith], in view of Yoseph et al., Segmenting Retail Customers with an Enhanced RFM and a Hybrid Regression/Clustering Method, 3-7 Dec. 2018, 2018 International Conference on Machine Learning and Data Engineering (iCMLDE), IEEE, 17 January 2019 [hereinafter Yoseph], and in further view of Adjaoute, US Publication No. 20200111100 A1 [hereinafter Adjaoute]
Regarding Claim 6, 
Smith in view of Yoseph teach The medium of Claim 1, wherein applying the machine learning algorithm to the training set to generate the insight engine comprises: …
Smith in view of Yoseph teach regression modelling and the following feature is expounded upon by Adjaoute:
determining a split quality function, wherein the split quality function is configured to determine a quality of a split in a decision tree; (Adjaoute- Par. 260-261-“ Data mining technology can also be used to automatically create and maintain business rules for a rule-based reasoning technology. The decision tree is an “N-ary” tree, wherein each node contains a subset of similar records in a training database. (An N-ary tree is a tree in which each node has no more than N children.) In preferred embodiments, the decision tree is a binary tree. Each subset is split into two other subsets, based on the result of an intersection between the set of records in the subset and a test on a field. For symbolic fields, the test is if the values of the fields in the records in the subset are equal, and for numeric fields, the test is if the values of the fields in the records in the subset are smaller than a given value. Applying the test on a subset splits the subset in two others, depending on if they satisfy the test or not. The newly created subsets become the children of the subset they originated from in the tree. The data mining technology creates the subsets recursively until each subset that is a terminal node in the tree represents a unique output class.”; Par. 262; Par. 295-“ assessing the quality of a newly derived data field by testing it with a test set of data, and then transforming the results into an enriched-field series of data records stored in the memory of the artificial intelligence machine.”)
iteratively selecting a respective attribute derived from the set of historical customer profiles as a respective variable for a respective split of the decision tree, such that a respective quality of each split is maximized; (Adjaoute- Par. 257-“ FIG. 21 is a flowchart of an algorithm 2100 for updating smart-agents. The total number of records nT in a training table is incremented by a new number of input records to be included in the update of the smart-agent technology. For the first relation (X=xi)⇔(Y=yj) previously created in the technology, the parameters nxi, nyj, and nij are retrieved, and, nxi, nyj, and nij are respectively incremented. The relation is verified to see if it is still significant for including it in a smart-agent tree. If the relation is not significant, then it is removed from the tree. Finally, a check is performed to see if there are more previously created relations (X=xi)⇔(Y=yj)] in the technology. If there are, then algorithm 2100 goes back and iterates until there are no more relations in the tree to be updated.”; Par. 286-“In every case, embodiments of the present invention, include adaptive learning that combines three learning techniques to evolve the artificial intelligence classifiers. First is the automatic creation of profiles, or smart-agents, from historical data, e.g., long-term profiling. The second is real-time learning, e.g., enrichment of the smart-agents based on real-time activities. The third is adaptive learning carried by incremental learning algorithms.)
generating the insight engine, wherein the insight engine comprises the decision tree. (Adjaoute Par. 6-“Supervised learning algorithms use a known dataset to thereafter make predictions. The dataset training includes input data that produces response values. Supervised learning algorithms are used to build predictive models for new responses to new data. The larger the training datasets, the better will be the prediction models. Supervised learning includes classifications in which the data must be separated into classes, and regression for continuous-response. Common classification algorithms include support vector machines (SVM), neural networks, Naïve Bayes classifier and decision trees. Common regression algorithms include linear regression, nonlinear regression, generalized linear models, decision trees, and neural networks.”)

Smith , Yoseph  and Adjaoute are directed to predictive analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the machine learning modeling of Smith in view of Yoseph as taught by Adjaoute, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith in view of Yoseph with 
Regarding Claim 7, 
Smith in view of Yoseph in further view of Adjaoute teach The medium of Claim 6, wherein: the insight engine comprises: … and applying the insight engine to the target customer profile to determine the predicted sales insight for the particular time period comprises:…
Smith in view of Yoseph teach regression modelling and the following feature is expounded upon by Adjaoute:
the decision tree, which accepts as input attributes derived from the historical customer- specific information but does not accept as input attributes derived from the historical product-specific information or the historical environmental information; a second decision tree, which accepts as input attributes derived from the historical product-specific information but does not accept as input attributes derived from the historical customer-specific information or the historical environmental information; a third decision tree, which accepts as input attributes derived from the historical environmental information but does not accept as input attributes derived from the 145 historical customer-specific information or the historical product-specific information; (Adjaoute illustrates business rule decision tree scenarios for historical data. See Figure 4, 5A & 5B;  Par. 147-“ Method 100 further includes an alternative step 146 for building a business rules predictive model (e.g. 616, FIG. 6) by applying the same data from the samples of the enriched -data records 124 as an input to an apparatus for generating a business rules algorithm. As suggested by the algorithm of FIG. 27-29. A rules result 147 is transformed by a step 148 into a business rules predictive model markup language document that is stored in a machine-readable storage mechanism. Further information related to rule-based-reasoning is included in Adjaoute '592. Special attention should be placed on FIG. 27 and the descriptions of the rule-based-reasoning technology in Columns 20-21.”; Par. 161-“ FIG. 4 represents the apparatus for executing sampling algorithm 116. A sampling algorithm 400 takes cleaned, raw-data 402 and asks in step 404 if method embodiments of the present invention data are supervised. If so, a step 406 creates one data set “C1” 408 [historical customer- specific information] and a “Cn” 410 [historical product-specific information] for each class. Stratified selection is used if needed. Each application carries its own class set, e.g., stocks portfolio managers use buy-sell-hold classes; loans managers use loan interest rate classes; risk assessment managers use fraud-no_fraud-suspicious classes; marketing managers use product-category-to-suggest classes; and, cybersecurity uses normal_behavior-abnormal behavior classes. Other classes are possible and useful. For all classes, a step 412 and 413 asks if the class is abnormal (e.g., uncharacteristic). If not, a step 414 and 415 down-sample and produce sampled records of the class 416 and 417. Then a step 418 and 419 splits the remaining data into separate training sets 420 and 421, separate test sets 422 and 423, and separate blind sets 424 and 425.”; Par. 169-“ If not, the later steps in Method 100 need richer data to work with than is on-hand at the moment. The enrichment provided represents the most distinctive advantage that embodiments of the present invention have over conventional methods and systems. A step 528 (FIG. 5B) begins a process to generate additional profiling criteria and newly derived data fields. A step 530 chooses an aggregation type. A step 532 chooses a time range for a newly derived field or profiling criteria. A step 534 chooses a filter. A step 536 chooses constraints. A step 538 chooses the fields to aggregate. A step 540 chooses a recursive level. “; Par. 214)
determining whether to utilize the decision tree based on whether the target customer profile includes the customer-specific information; determining whether to utilize the second decision tree based on whether the target customer profile includes the product-specific information; determining whether to utilize the third decision tree based on whether the target customer profile includes the environmental information; determining the sales insight based on the utilized decision trees and not based on the non-utilized decision trees. (Adjaoute  Par. 34-“ FIG. 22 is a flowchart of an algorithm for generating a data mining technology to create a decision tree based on similar records in a training table;  Par. 261-265-“ The decision tree is an "N-ary" tree, wherein each node contains a subset of similar records in a training database. (An N-ary tree is a tree in which each node has no more than N children.) In preferred embodiments, the decision tree is a binary tree. Each subset is split into two other subsets, based on the result of an intersection between the set of records in the subset and a test on a field. For symbolic fields, the test is if the values of the fields in the records in the subset are equal, and for numeric fields, the test is if the values of the fields in the records in the subset are smaller than a given value. Applying the test on a subset splits the subset in two others, depending on if they satisfy the test or not. The newly created subsets become the children of the subset they originated from in the tree. The data mining technology creates the subsets recursively until each subset that is a terminal node in the tree represents a unique output class. ; FIG. 22 is a flowchart of an algorithm 2200 for generating the data mining technology to create a decision tree based on similar records in a training table. Sets "S", R, and U are initialized. Set "S" is a set that contains all the records in a training table, set R is the root of the decision tree, and set U is the set of nodes in the tree that are not terminal nodes. Both F and. U are initialized to contain all the records in a training table. Next, a first node Ni (containing all the records in the training database) is removed from U. The triplet (field,test,value) that best splits the subset Si associated with the node Ni into two subsets is determined. The triplet that best splits the subset Si is the one that creates the smallest depth tree possible, that is, the triplet would either create one or two terminal nodes, or create two nodes that, when split, would result in a lower number of children nodes than other triplets. The triplet is determined by using an impurity function such as Entropy or the Gini index to find the information conveyed by each field value in the database. The field value that conveys the least degree of information contains the least uncertainty and determines the triplet to be used for splitting the subsets. A node Nij is created and associated to the first Subset Sij formed. The node Nij is then linked to node Ni, and named with the triplet (field, test,value). Next, a check is performed to evaluate if all the records in subset Sij at node Nij belong to the same output class c.sub.ij. If they do, then the prediction of node Nij is set to c.sub.ij. If not, then node Nij is added to U. The algorithm then proceeds to check if there are still subsets Sij to be split in the tree, and if so, the algorithm goes back. When all subsets have been associated with nodes, the algorithm continues for the remaining nodes in U until U is determined to be empty…Par. 266-“The decision tree formed by the data mining technology is preferably a depth two binary tree, significantly reducing the size of the search problem for the case-based reasoning technology instead of searching for similar cases to an incoming data record associated with an electronic transaction in the entire database, the case-based reasoning technology only has to use the predefined index specified by the decision tree.”)
Smith , Yoseph  and Adjaoute are directed to predictive analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the machine learning modeling of Smith in view of Yoseph as taught by Adjaoute, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith in view of Yoseph with the motivation of improving the training and performance of predictive models. (Adjaoute Abstract).
Claims 8 and 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Publication No. 20190272557 A1 [hereinafter Smith], in view of Yoseph et al., Segmenting Retail Customers with an Enhanced RFM and a Hybrid Regression/Clustering Method, 3-7 Dec. 2018, 2018 International Conference on Machine Learning and Data Engineering (iCMLDE), IEEE, 17 January 2019 [hereinafter Yoseph], and in further view of Famous et al., US Publication No. 20160171537 A1 [hereinafter Famous]

Regarding Claim 8, 
Smith in view of Yoseph teach The medium of Claim 1, wherein generating the set of historical customer profiles associated with the set of entities comprises: …
Smith teaches

identifying a second entry of a product-specific information table that is associated with the particular product, wherein the second entry indicates information related to at least one of a product functionality, system performance, and pricing associated with the particular product during the particular time period; (Smith Par. 66- “According to one or more embodiments, the price management system 102 can determine a remaining shelf life (e.g., based on determining an expiration date) of a target product. Specifically, the price management system 102 can access a database to identify a previously determined expiration date for the target product. Alternatively, the target product may not have a predetermined expiration date. Accordingly, the price management system 102 can dynamically determine the remaining shelf life using one or more processes to analyze the target product.”)
generating a customer profile entry that indexes to the first entry of the customer-specific information table, the second entry of the product-specific information table, and the third entry of the environmental information table. (Smith Par. 47- “The price management system 102 can also collect and store additional information about the customers, including personal or demographic information. In one or more embodiments, the price management system 102 collects customer information from the merchant system 118 and/or from one or more additional systems that utilize internet of things (IoT) devices, offline data, store data, third-party data, online behavioral and profile data, or other sources of data about customers to build customer profiles of individual customers or groups of customers for use in customizing discount prices to individual customers or groups of customers. Specifically, by building customer profiles based on the information from various sources, the price management system 102 is able to more accurately identify interests and habits of customers for training and utilizing a machine-learning model, as described in more detail below.”; Par. 66)
Smith in view of Yoseph teach customer and product data and the feature is expounded upon by Famous:
identifying a first entry of a customer-specific information table that is associated with a particular entity, wherein the first entry indicates a particular product to which the particular entity is subscribed during a particular time period; (Famous Par. 233- “Transactions for the identified customers can be identified (1925). Identifying information associated with the identified customers can be utilized to query customer, production and/or merge databases of a CI system to return transaction and/or relationship information describing transactions between the identified customers and the given business. The returned transaction information can include transaction values. In some embodiments, estimated transaction values can be generated to estimate the values of transactions for customers, who do not have specific transaction values stored in databases of the CI system.”; Par. 242-243)
identifying a third entry of an environmental information table, wherein the third entry indicates information related to at least one of a market performance of a business selling a product or service to the target entity, a market performance of the target entity, and a market share of the particular product during the particular time period; (Famous Par. 143- “In numerous embodiments, the business information sets are (440) in a feeds database. The business information sets are initially stored unmerged (e.g., not associated with other business information sets). Further merge processing can be performed in order to identify clusters of business information sets that describe the same businesses. In some embodiments, gathered information includes information that is relevant to both consumer entities and business entities. For instance, reviews of businesses posted by consumers are stored as both business information and as consumer information (e.g., a review for the business and a review by the consumer).”)
… customer-specific information table…(Famous Par. 233- “Transactions for the identified customers can be identified (1925). Identifying information associated with the identified customers can be utilized to query customer, production and/or merge databases of a CI system to return transaction and/or relationship information describing transactions between the identified customers and the given business. The returned transaction information can include transaction values. In some embodiments, estimated transaction values can be generated to estimate the values of transactions for customers, who do not have specific transaction values stored in databases of the CI system.”)
..environmental information table… (Famous Par. 143- “In numerous embodiments, the business information sets are (440) in a feeds database. The business information sets are initially stored unmerged (e.g., not associated with other business information sets).
Smith, Yoseph and Famous are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith in view of Yoseph, as taught by Famous, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith in view of Yoseph with the motivation of determining insights between entities which allows marketers to gain insight into relationships between the various entities. (Famous Par. 44).

Regarding Claim 15, Smith in view of Yoseph teach the medium of claim 1 including customer and product data and the feature is expounded upon by Famous:
wherein the target customer profile comprises the environmental information, and the environmental information comprises one or more of: a first score representing a relative market performance of a business selling a product or service to the target entity; a second score representing a relative market performance of the target entity; a third score representing a relative market share of a subscribed product associated with the target entity. (Famous Par. 249-250- “Customer list 3670 also includes a last contact category 3640 that shows when a customer last interacted with a business. The customer list 3670 also includes a source category 3650 that shows what piece of information was most critical to identifying the customer. As shown, this critical piece of information includes (but is not limited to) a call tracking number, a business phone, and/or a cell phone. Finally, the customer list 3670 includes a score category 3660. The score corresponds to the score that can be generated by processes similar to those described above with reference to FIG. 20A.; While the operations described as part of process 3500 were presented in the order as they appeared in the embodiment illustrated in FIG. 35, various embodiments of the invention perform the operations of process 3500 in different orders as required to implement the invention. For instance, in some embodiments, the assessing operations could be performed separately or without certain assessments. Furthermore, any of a variety of processes for scoring customer interactions with a business and/or other type of named entity based upon any number of different factors using interactions data can be utilized as appropriate to the requirements of specific applications in accordance with embodiments of the invention.”; Par. 242)
Smith, Yoseph and Famous are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding Claim 16, Smith in view of Yoseph teach the medium of claim 1 
Smith teaches
wherein: the historical customer-specific information comprises one or more of: a contract term associated with an entity; a life cycle stage associated with the entity; a set of subscribed products associated with the entity; product usage of a subscribed product, of the set of subscribed products, associated with the entity; outstanding bugs of the subscribed product raised by the entity; a customer age of the entity (Smith Par. 21-“As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product”; Par. 23- “In one or more embodiments, the price management system generates a customized discount price specific to a given customer based on expiration data of one or more products (e.g., a discount price for the customer optimized to the remaining shelf life reflected by the expiration date). Specifically, the price management system can use customer data for the given customer as input to the trained machine-learning model to create a customized price that targets the specific customer in light of expiration data for a particular product. For example, the price management system can use information about the customer's past purchasing habits and other features of the customer's habits or demographics to determine a tailored pricing model for the customer based on a product expiration date. The tailored pricing model allows the price management system to generate discount prices for the customer over time based on the remaining shelf life and the customer's characteristics, purchasing habits, and interests. Likewise, the price management system can use customer data for other customers to determine different tailored pricing models for the other customers in light of expiration data for various products.”);
the historical product-specific information comprises one or more of: a first score representing a relative product functionality of the subscribed product associated with the entity; a second score representing a relative system performance of the subscribed product associated with the entity; a third score representing a relative pricing of the subscribed product associated with the entity (Smith Par. 21-“As mentioned, the price management system can analyze product history data (including historical expiration data) and customer history data to generate and provide discount prices for a product”; Par. 22- “Also, as mentioned, the price management system can utilize the trained machine-learning model to generate probabilities of a customer purchasing a target product with an expiration date at a specific price. In particular, in one or more embodiments, the price management system identifies product data for a target product (e.g., an expiration date of the target product and other features of the target product) and provides the product data as input to the trained machine-learning model. Additionally, in one or more embodiments, the price management system identifies customer data for a customer associated with the merchant and provides the customer data as input to the trained model. The price management system can then use the trained machine-learning model to generate probabilities indicating whether the customer is likely to purchase the product at a plurality of possible discount prices in light of the expiration date and then determine a discount price for the customer based on the probabilities.”; Par. 68-69-“… Also, as mentioned, the price management system can utilize the trained machine-learning model to generate probabilities of a customer purchasing a target product with an expiration date at a specific price. In particular, in one or more embodiments, the price management system identifies product data for a target product (e.g., an expiration date of the target product and other features of the target product) and provides the product data as input to the trained machine-learning model. Additionally, in one or more embodiments, the price management system identifies customer data for a customer associated with the merchant and provides the customer data as input to the trained model. The price management system can then use the trained machine-learning model to generate probabilities indicating whether the customer is likely to purchase the product at a plurality of possible discount prices in light of the expiration date and then determine a discount price for the customer based on the probabilities.”);

the historical environmental information comprises one or more of: a fourth score representing a relative market performance of a business selling a product or service to the entity; a fifth score representing a relative market performance of the entity; a sixth score representing a relative market share of the subscribed product associated with the entity. (Famous Par. 249-250- “Customer list 3670 also includes a last contact category 3640 that shows when a customer last interacted with a business. The customer list 3670 also includes a source category 3650 that shows what piece of information was most critical to identifying the customer. As shown, this critical piece of information includes (but is not limited to) a call tracking number, a business phone, and/or a cell phone. Finally, the customer list 3670 includes a score category 3660. The score corresponds to the score that can be generated by processes similar to those described above with reference to FIG. 20A.; While the operations described as part of process 3500 were presented in the order as they appeared in the embodiment illustrated in FIG. 35, various embodiments of the invention perform the operations of process 3500 in different orders as required to implement the invention. For instance, in some embodiments, the assessing operations could be performed separately or without certain assessments. Furthermore, any of a variety of processes for scoring customer interactions with a business and/or other type of named entity based upon any number of different factors using interactions data can be utilized as appropriate to the requirements of specific applications in accordance with embodiments of the invention.”; Par. 242; Par. 226)
Smith, Yoseph and Famous are directed to customer insight analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the product and customer data of Smith in view of Yoseph, as taught by Famous, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith in view of Yoseph with the motivation of determining insights between entities which allows marketers to gain insight into relationships between the various entities. (Famous Par. 44).
Regarding Claim 18
Smith in view of Yoseph teach the medium of claim 1…
Smith teaches
updating the target customer profile with new information, such that the target customer profile comprises two or more of:(a) the customer-specific information, associated with the target entity, obtained from the at least one of the first set of data sources; (b) the product-specific information, associated with the one or more products purchased by the target entity, obtained from the at least one of the second set of data sources; (c) the environmental information, associated with the particular time period, obtained from the at least one of the third set of data sources; 
re-applying the insight engine to the target customer profile to update the predicted sales insight for the particular time period (Smith  Par. 95);
determining an actual sales insight for the particular time period for the target entity (Smith Par. 20); 
subsequent to updating the target customer profile and determining the actual sales insight: incorporating the target customer profile and the actual sales insight into the training set (Smith Par. 21; Par 29);
re-applying the machine learning algorithm to the training set to update the insight engine; (Smith Par. 30, Par. 61)
identifying a second entry of a product-specific information table that is associated with the particular product, wherein the second entry indicates information related to at least one of a product functionality, system performance, and pricing associated with the particular product during the particular time period (Smith Par. 66);
generating a customer profile entry that indexes to the first entry of the customer-specific information table, the second entry of the product-specific information table, and the third entry of the environmental information table (Smith Par. 47; Par. 66); 
the target customer profile comprises the customer-specific information, the product-specific information,…(Smith Par. 30-31); 
the customer-specific information comprises one or more of: a current contract term associated with the target entity; a current life cycle stage associated with the target entity; a current set of subscribed products associated with the target entity; product usage of at least one of the current set of subscribed products associated with the target entity; outstanding bugs of the at least one of the current set of subscribed products raised by the target entity; a current customer age of the target entity (Smith Par. 23); 
the product-specific information comprises one or more of: a first score representing a relative product functionality of a subscribed product associated with the target entity; a second score representing a relative system performance of the subscribed product associated with the target entity; a third score representing a relative pricing of the subscribed product associated with the target entity (Smith Par. 21-23); 
Smith teaches regression modelling and the following feature is expounded upon by Yoseph:
applying the machine learning algorithm to the training set to generate the insight engine comprises: determining a regression function form, wherein the regression function form includes a set of weights applicable to a set of attributes derived from a customer profile (Yoseph Sect II);
determining an error measurement function, wherein the error measurement function is configured to determine an error between (a) a set of predicted sales insights determined by applying the regression function form having a set of values for the set of weights to the set of historical customer profiles, and (b) the set of historical sales insights; determining a particular set of values for the set of weights, in the regression function form, such that the error, determined by the error measurement function, is minimized (Yoseph – Sect I; Sect IV & Related Text);
generating the insight engine, wherein the insight engine comprises a regression function that uses the particular set of values for the set of weights in the regression function form; the regression function form is associated with one of ordinary least squares regression, linear regression, non-linear regression, logistic regression, stepwise regression, polynomial regression, binomial regression, binary regression, non-parametric regression, multivariate adaptive regression spline, and locally estimated scatterplot smoothing regression; the error measurement function is configured to determine a sum of squared differences between (a) the set of predicted sales insights determined by applying the regression function form having the set of values for the set of weights to the set of historical customer profiles, and (b) the set of historical sales insights (Yoseph Sect IV & Related Text);
the target customer profile comprises … the environmental information (Yoseph Sect I)
the predicted sales insight comprises one or more of: a renewal probability; a set of one or more predicted cross-sell products; a predicted duration between life cycle stages; a predicted customer age (Yoseph Sect IV).
Smith in view of Yoseph teach customer and product data and the feature is expounded upon by Famous:
identifying a first entry of a customer-specific information table that is associated with a particular entity, wherein the first entry indicates a particular product to which the particular entity is subscribed during a particular time period; (Famous Par. 233; Par. 242-243)
identifying a third entry of an environmental information table, wherein the third entry indicates information related to at least one of a market performance of a business selling a product or service to the target entity, a market performance of the target entity, and a market share of the particular product during the particular time period (Famous Par. 143);
…customer specific information…(Famous Par. 233)
…environment information…(Famous Par. 143.)
the environmental information comprises one or more of: a first score representing a relative market performance of a business selling a product or service to the target entity; a second score representing a relative market performance of the target entity; a third score representing a relative market share of a subscribed product associated with the target entity (Famous Par. 249-250)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lu et al., Data-Driven Decision-Making (D3M): Framework, Methodology, and Directions,06-Jun-2019, IEEE to Lu et al. - A decision problem, according to traditional principles, is approached by finding an optimal solution to an analytical programming decision model, which is known as model-driven decision-making. The fidelity of the model determines the quality and reliability of the decision-making; however, the intrinsic complexity of many real-world decision problems leads to significant model mismatch or infeasibility in deriving a model using the first principle. To overcome the challenges that are present in the big data era, both researchers and practitioners emphasize the importance of making decisions that are backed up by data related to decision tasks, a process called data-driven decision-making (D 3 M). By building on data science, not only can decision models be predicted in the presence of uncertainty or unknown dynamics, but also inherent rules or knowledge can be extracted from data and directly utilized to generate decision solutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to 
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Patent Examiner, Art Unit 3624   

/Crystol Stewart/Primary Examiner, Art Unit 3624